PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Nordstrom, Christopher Andrew
Application No. 16/733,030
Filed: 2 Jan 2020
For: MECHANISMS FOR SECURING GOODS AT A POINT-OF-SALE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund filed May 23, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $680.00, for fees erroneously paid at a large entity rate on April 28, 2022.  On January 2, 2020, applicant filed an assertion under 37 CFR 1.27(c), claiming small entity status.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $680.00 will be refunded to petitioner’s credit card.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions